Citation Nr: 1111629	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for atherosclerotic cardiovascular disease with prior myocardial infarction, status post coronary percutaneous interventions, to include as secondary to PTSD.

3.  Entitlement to service connection for essential hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for an ulcer disability, to include as secondary to PTSD.

5.  Entitlement to service connection for diverticulosis, to include as secondary to PTSD.

6.  Entitlement to service connection for osteoarthritis of the left wrist, to include as secondary to residuals, penetrating gunshot wound, left forearm, with radial fracture and median neuropathy, involving Muscle Group VII.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to January 1950, and from April 1950 to March 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004, June 2004 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno Nevada and Cleveland, Ohio.  These matters were previously before the Board in March 2008 at which time the issues presently on appeal were remanded for additional development.

In January 2010, the Board referred this case to the Veterans Health Administration (VHA) for medical expert opinions with respect to the issues entitlement to service connection for atherosclerotic cardiovascular disease with prior myocardial infarction, status post coronary percutaneous interventions, essential hypertension, duodenal ulcer and diverticulitis, all claimed as secondary to PTSD.  The opinions were obtained in April 2010, with addendum opinions received in September 2010.  Copies of these opinions were sent to the appellant in December 2010.  38 C.F.R. § 20.903(a) (2010).

In November 2008, the Veteran's private representative sent a letter to VA with a copy to the Veteran informing VA that he could no longer represent the Veteran due to personal health reasons.  By letter dated in September 2009, the RO informed the Veteran that his appeal was being returned to the Board and that if he wished to, among other things, appoint or change his representative, he should submit his request in writing to the Board.  No such request has been received.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.

2.  The Veteran's current coronary artery disease began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected PTSD.

3.  The Veteran's essential hypertension began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected PTSD.

4.  The Veteran's ulcer disability began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected PTSD.

5.  The Veteran's diverticulosis began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected PTSD.

6.  The Veteran's osteoarthritis of the left wrist began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected gunshot wound, left upper extremity or PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent, but no higher, for service-connected PTSD from June 13, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 (2010).

2.  Coronary artery disease was not incurred in or aggravated by service and may not be presumed to be, and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Essential hypertension was not incurred in or aggravated by service and may not be presumed to be, and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  An ulcer disability was not incurred in or aggravated by service and may not be presumed to be, and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  Diverticulosis was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  Osteoarthritis of the left wrist was not incurred in or aggravated by service and may not be presumed to be, and is not proximately due to or the result of service-connected gunshot wound, left upper extremity or PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In this case, in specific regard to the claim for a higher initial rating for PTSD, as this claim is a downstream issue from that of service connection (for which a VCAA letter was duly sent in October 2002), another VCAA notice is not required.  VAOPGCPREC 8-2003.  Furthermore, the RO furnished VCAA notice to the appellant regarding the remaining issues on appeal in October 2002 and April 2004, which was prior to the June 2004 and July 2004 rating decisions on appeal.  Therefore, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In this case, the Board finds that the appellant is not prejudiced by a decision at this time since he was notified of the disability rating and effective date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant including requesting pertinent VA medical records.  With respect to private medical records, there appear to be outstanding postservice medical records, to specifically include hospital treatment for the Veteran's bleeding ulcer in 1959 and myocardial infarction in 2000.  However, in the VCAA letter dated in October 2002, the RO specifically requested that the appellant provide information concerning the places and dates of treatment for his claimed disabilities and enclosed VA Form 21-4142 so that VA could obtain the medical records; however, the Veteran failed to provide any information from which a meaningful search for records could be conducted.  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim." See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  

In addition, the appellant was afforded a number of VA examinations as well as obtained VHA opinions.  The Board finds that the examination findings were based on a thorough examination of the Veteran as well as a review of his claims file, to include his medical history and complaints, and contain findings sufficient to consider under the pertinent diagnostic code with respect to his claim for a higher initial rating for PTSD.  In addition, these reports, along with the VHA opinions, contain adequate opinions in which to evaluate his service-connected disabilities.  Therefore, the Board finds that these VA examination reports and VHA opinions are adequate for rating purposes and new examinations and/or opinions are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also, the appellant was provided with the opportunity to testify at a Board hearing, but he declined such a hearing.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Initial Evaluation Greater than 50 Percent for PTSD

Facts

The Veteran's service treatment records show that he sustained a gunshot wound to the left arm in October 1950 while engaged in combat against the enemy.

The Veteran reported at a VA PTSD examination in October 2003 that he had not been treated for PTSD in the past.  He complained at that time of sweats, sleep disturbance, to include terrible dreams related to combat.  He also reported jumping at loud noises, irritability, decreased concentration, and feeling fearful at times.  He reported being married to his wife for 51 years.  He said he had a grown son who was doing well, but that he hadn't seen since 1989 due to family differences.  He said he spends his day with his dogs and taking his wife where she needs to go.  He also said that he goes out to eat with his wife 2 or 3 times a week and doesn't have to site anywhere particular.  He also said that he sometimes phones friends and relatives back East, reads, pays bills, and that music is his hobby.  On examination the Veteran was neat and clean with good hygiene and grooming.  He appeared nervous and was cooperative, pleasant and friendly.  He had good eye contact and displayed no inappropriate behavior.  He had no impairment of thought process or communication and had no delusions or hallucinations.  He was not suicidal or homicidal and was oriented times three.  His long term memory was good and he said with respect to short term memory that he was forgetful at times, but no more than anyone else his age.  He was not obsessive or ritualistic and had no panic attacks, although he said he gets panicky when memories of Korea come up.  He did not have impaired impulse control.  His judgment and insight were good.  He showed no signs or symptoms of psychosis.  He was noted to have nearly daily intrusive and distressing memories of combat in Korea as well as nightmares.  He also had intense psychological distress when exposure to anything that triggered his memories.  He had limited interests in life except for pets, reading and his family.  The examiner noted that the Veteran's wife kept him involved in life and doing things and that he would never leave the house if it wasn't for her.  He also had an exaggerated startle response.  He was diagnosed as having PTSD and was assigned a global assessment of functioning (GAF) score of 45.  The examiner noted that this score was primarily due to the efforts of the Veteran's wife and that he would be doing worse if not for her efforts.

In March 2004, the RO granted service connection for PTSD and assigned a 30 percent rating, effective in June 2002.  

In June 2004, the Veteran was informed by way of a Statement of the Case that his PTSD rating was being increased to 50 percent, effective in June 2002.

At a VA PTSD examination in October 2006, the Veteran said that he had to retire in 1991 after a back injury and that the inactivity since his retirement had made his psychological symptoms considerably worse.  He reported sleep difficulty and nightmares on a regular basis.  He reported tremors due to stress and startle responses to loud noises.  He said he was exceptionally intolerant to closed in spaces such as the grocery store.  He explained that he drives his wife to the store, but won't go in because he feels too closed in.  He said he avoided watching news or anything related to war.  He said he has gotten worse since his last VA examination and that his physical shaking has intensified.  He reported being nearly housebound as he could not tolerate the anxiety of going out.  He denied receiving any treatment for PTSD.  He reported having a positive relationship with his wife of 54 years.  On examination the Veteran was neatly dressed and groomed and made good eye contact.  He was cooperative with all questions and displayed considerable arm and leg movement and tremors which tended to be associated with discussing topics that made him feel anxious.  His speech was normal in range, volume and tone.  His thought processes were goal oriented with no lucent of associations or flight of ideas.  His though content was negative for suicidal or homicidal ideations and he had no delusions or hallucinations.  His mood was withdrawn.  His affect was blunted, but he did have some tearful episodes throughout the interview.  The examiner diagnosed the Veteran as having PTSD and assigned him a GAF score of between 35 and 40 based upon major impairment in capacity to work and inability to leave the home.  He was noted to be unable to enter stores and had marked social withdrawal.  

In August 2008, the Veteran underwent another VA PTSD examination.  The examiner noted that he did not have the claims file when he examined the Veteran, but later reviewed it in September 2008.  The Veteran reported having the same feelings and symptoms throughout the years to include feeling sweaty and clammy at night with sleep problems and bad dreams of combat.  He said that his symptoms were worse than in the past.  He remarked that he was not presently involved in mental health treatment because of the stigma attached to such treatment.  He reported being married to his wife of almost 56 years and he had one son who he didn't keep in touch with because his son's wife was at odds with him and his wife.  He described a typical day as involving playing with his three dogs, helping his wife around the house, paying bills, driving his wife to the grocery store, but waiting in the car, reading, watching television and listening to music.  He also said he has a couple of friends whom he keeps in contact with.  He reported having poor concentration when he reads which makes him feel panicky.  

On examination the Veteran had no impairment in thought process or communication.  There were no delusions or hallucinations.  He was neatly and cleanly dressed with good hygiene and grooming.  He was cooperative, but became tearful when talking about combat.  His mood was appropriate to thought process.  He had good eye contact and displayed no inappropriate behavior.  He was oriented times three and had good long term memory.  His short term memory was down due to poor concentration.  He had no history of ritualistic or obsessive behavior.  He had no panic attacks, but described a jumpy and nervous mood at times.  He had no impaired impulse control.  He did have sleep impairment.  He showed no signs of psychosis.  Insight and judgment were good.  

The examiner stated that the Veteran had worsening symptoms of PTSD as he has aged and as his health has worsened. He said that the Veteran was less involved in life than he was five years earlier.  He noted that the Veteran now had depression with PTSD due to his ongoing sleep problems and chronic sleep deprivation.  He was diagnosed as having PTSD with depression and was assigned a GAF score of 38, with near constant tension and nervousness from PTSD.  In addition, he had irritability causing marital tension, problems with short term memory due to concentration problems and difficulty adapting to stressful circumstances due to irritability and concentration problems.  He was noted to be unable to work due to poor concentration and irritability.  The examiner noted in his September 2008 addendum that his review of the Veteran's claims file reinforced the conclusions and diagnosis of PTSD that he made on his initial report.

Law and Discussion

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as is this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated as 50 percent disabling under the pertinent criteria for rating mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health - illness.  See American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  A score of 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job).  See DSM- IV at 46-47.  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the probative value of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The probative value of medical evidence is based on numerous factors and determining the weight to be attached to such evidence is within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD disability more closely approximates the criteria for a 70 percent rating from the date of his June 13, 2002, claim even though he does not meet all of the criteria for a 70 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

Regarding near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively, the Veteran reported at the October 2003 VA examination that he gets "panicky" whenever memories of Korea come up.  In this regard, it was noted at this examination that he had nearly daily intrusive and distressing memories of combat in Korea as well as nightmares.  His nightmares and sleep disturbances are consistently documented in the Veteran's October 2003, October 2006 and August 2008 VA examination reports with the August 2008 examiner reporting that the Veteran now had depression due to ongoing sleep problems and sleep deprivation.  While the Veteran denied panic attacks at the August 2008 VA examination, he described having a "jumpy and nervous mood at times" and said he feels panicky when reading because of his poor concentration.  

The Veteran also has impaired impulse control in the sense that he angers easily and is irritable.  The August 2008 VA examiner said that the Veteran's irritability was causing marital tension and that the Veteran had difficulty adapting to stressful circumstances due to his irritability and concentration problems.  The examiner also reported that the Veteran was unable to work due to irritability and concentration problems.  

Regarding the Veteran's ability to maintain and establish effective relationships, the evidence shows that the Veteran has been married to his wife for over 50 years, but has increasingly limited social interaction and has essentially become housebound because of the anxiety he encounters at the thought of going out.  In fact, the October 2006 VA examiner assigned the Veteran a GAF score between 35 and 40 which he explained was based upon major impairment in capacity to work and inability to leave the home.  He noted that the Veteran was unable to enter stores and had marked social withdrawal.  Consistent with this GAF score range is the August 2008 VA examiner's assignment of a GAF score of 38.  As noted above, a GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM- IV at 46-47.

The highest GAF score the Veteran has been assigned is a GAF score of 45 by the October 2003 VA examiner.  As noted above, this score reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job).  See DSM- IV at 46-47.  

On review of the evidence outlined above, the Board finds the impairment from the Veteran's PTSD most closely approximates occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.  Furthermore, competent medical opinion of record shows the Veteran is not able to work due to his PTSD symptoms (see August 2008 VA examination report), and objective lay evidence of record shows the Veteran has virtually no social life and only limited family life due to his symptoms.  Thus, although the Veteran has not demonstrated the entire spectrum of symptoms associated with the rating, his overall level of impairment is within the criteria for the higher rating.

For the foregoing reasons, and by resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an increased rating, to 70 percent, for the Veteran's service-connected PTSD.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  That is, the evidence shows occupational and social impairment with deficiencies in most areas of the Veteran's life.  Id.

While the August 2008 VA examiner reports that the Veteran had worsening PTSD symptoms, for the reasons outlined above, the Board finds that the severity of his PTSD has remained at 70 percent for the duration of this appeal period, i.e., from June 13, 2002.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Consideration of a total, 100 percent, schedular rating for the veteran's PTSD has been considered from the date of the grant of service connection.  However, the Veteran's actual symptoms as described in the evidence above do not meet the criteria for a 100 percent rating and the evidence does not otherwise approximate a 100 percent schedular evaluation.  That is, the evidence does not show that the Veteran has any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment.  Specifically, the evidence consistently shows that the Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or persistent danger of hurting self or others.  Moreover, there is no indication of his being intermittently unable to perform activities of daily living (including maintaining personal hygiene), or disoriented to time or place.  While he has been noted to be unable to work due to irritability and concentration problems, indicative of total occupational impairment, he does not also have the total social impairment required for a 100 percent schedular evaluation.  He keeps in touch with a sister, has friends with whom he visits or talks on the telephone, goes to church every Sunday and goes to restaurants.  Significantly, he has been married more than 55 years to the same woman, whom he indicates takes good care of him.  In short, the evidence does not more closely approximate the criteria for a 100 percent schedular rating.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating contemplate his symptoms, including occupational and social impairment.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Lastly, in a case where the Veteran is challenging the initial rating assigned for his PTSD and the record raises assertions that he is unemployable because of his service-connected PTSD, the determination as to whether he is entitled to total disability rating based on individual unemployability due to service-connected disability (TDIU), including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Board notes that the Veteran was granted a TDIU in the June 2004 rating decision.  Consequently, this matter does not require further consideration as the Veteran has already been awarded the benefit.  

III.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis, coronary artery-renal disease, including hypertension, arthritis and ulcers, peptic, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

B.  Cardiovascular and Gastrointestinal Disabilities, Claimed as Secondary to PTSD

Facts

The Veteran's service treatment records are devoid of any gastrointestinal or cardiac complaints or treatment.  They include the Veteran's April 1948 enlistment record showing that he had had a left herniorrhaphy in 1945 that was not considered disqualifying.  They also include the Veteran's March 1951 separation report showing that he had no physical defects.  The Veteran's blood pressure reading as noted on his separation examination report was 130 (systolic) over 78 (diastolic).

On file is a private medical record from F. Galioto, M.D., dated in March 1981.  Dr. Galioto indicated that he had been treating the Veteran since 1951, following his discharge from service, for various symptoms to include stomach problems due to an ulcer.

In August 1951, the Veteran underwent a VA examination for his left forearm.  Cardiology and digestive system findings were unremarkable.  The Veteran's recorded blood pressure reading was 138/86.

At a VA examination in May 1981, the Veteran said that he began experiencing stomach trouble and hypertension almost immediately after discharge which had continued to the present time.  

On file is a September 1959 report from Dr. Galioto who was a police surgeon.  Dr. Galioto stated that the Veteran had collapsed while on duty in September 1959 and had been taken to Mountainside Hospital where a tentative diagnosis of bleeding duodenal ulcer had been made.  He also stated that the Veteran had been transferred to Bath Israel Hospital where he was treated by his own private physician.  He said that he had last examined the Veteran in September 1959 and that he had recovered from his symptoms.  He added that the Veteran would be able to return to work in October 1959.

In a May 1989 statement, the Veteran said that he suffered from hypertension and iskemia of the heart on the left side.  

A VA outpatient record in October 1996 assesses the Veteran as having hypertension that was controlled on treatment.   

A March 2000 VA primary care outpatient record shows that a medication called depakote had been suggested to the Veteran for his left arm disability, but that he had concerns about its effect on his heart.  This record notes that the Veteran had hypertension and mild valvular heart changes "MR".  

At a VA primary care outpatient visit in April 2001, the Veteran denied having any gastrointestinal symptoms.  

In June 2002, the Veteran filed claims of entitlement to service connection for PTSD, digestive problems including an ulcer, secondary to PTSD, and a heart disorder, secondary to PTSD.

In October 2003, the Veteran underwent a private gastrointestinal examination at VA's referral.  The Veteran reported to the examiner that he had been hospitalized for a duodenal ulcer and bleeding ulcer.  His recorded past medical history included a myocardial infarction with coronary artery stent insertion.  He was given an impression of having a previous history of bleeding duodenal ulcer that at that time was totally asymptomatic for ulcer disease.  In an addendum opinion in October 2003, the examiner stated that the Veteran had a previous history of duodenal ulcer and was totally asymptomatic at that time.  He also reported that the Veteran's claim of a digestive problem from a duodenal ulcer due to PTSD was unlikely at that time.  

Also in October 2003, the Veteran underwent a private cardiology examination at VA's referral.  The examiner reported that during the Veteran's service he experienced no cardiovascular disease manifestations and no risk factors for cardiovascular disease were detected during service.  He stated that the onset of cardiovascular problems occurred in 1986 by history, which was 35 years after service.  He went on to note that at that time the Veteran was found to have a left bundle branch block and had been experiencing dizzy spells and sweats.  He further noted that the Veteran, in 2000, had a myocardial infarction  and had undergone angioplasty and stenting of one of his arteries.  It was further noted that the Veteran had an abnormal cardiac function study as well as subsequent findings of restenosis in the previously stented artery, re-do angioplasty and stent implant in 2003.  Electrocardiogram (ECG) findings at that time revealed normal sinus rhythm and left bundle branch block.  The examiner deferred a diagnosis and opinion until further diagnostic testing could be performed.  

Following additional testing, the October 2003 cardiology examiner issued an addendum in October 2003 diagnosing the Veteran as having established ASCVD (arteriosclerotic cardiovascular disease).  He reported that established risk factors were age, male sex, hypertension, diabetes, hyperlipidemia and prior smoking.  He also noted that the Veteran was being evaluated for service connection for PTSD.  He remarked that there was a growing body of literature supporting a relationship between the stress of combat and the subsequent development of cardiovascular disease and other medical problems later in life.  He said that at the present time the literature was suggestive but not conclusive to the extent that a direct causal relationship could be established.  He thereafter opined that the Veteran's ASCVD was as likely as not related to his conventional non-service-connected risk factors, i.e., age, male sex, hypertension, diabetes, hyperlipidemia and prior smoking.  He also opined that the Veteran's service-connected PTSD "could have as likely as not aggravated his cardiovascular disease status."

In March 2004, the RO granted service connection for PTSD and assigned a 30 percent rating effective in June 2002.  

In a statement dated in May 2004, J. B. Gabroy, M.D., stated that the Veteran had a history of peptic ulcer disease.  He went on to opine that the disease had been made worse by PTSD and had continued to that day.

Dr. Gabroy submitted another statement in October 2004 stating that the Veteran suffered from disabilities that included arteriosclerotic cardiovascular disease, hypertension, stomach ulcers and diverticulosis.  He noted that the Veteran also suffered from PTSD.  He opined that it was more likely than not that the Veteran's cardiovascular disease, hypertension, stomach ulcers and diverticulosis were secondary to his PTSD.

At a VA conducted heart examination in August 2008, the examiner rendered an impression of history of long standing hypertension, coronary artery disease, status post myocardial infarction, status post stent deployment, cardiac arrhythmias nature unknown that required emergent electrocardioversion one year earlier, and aortic valve disease, most likely arteriosclerosis, which was consistent with the Veteran's advanced age.  He opined in an October 2008 addendum that the Veteran's first myocardial infarction had been in 2000 and he found it more likely than not that the Veteran's arteriosclerotic heart disease and service-connected PTSD were not proximately related as nearly 50 years had gone by without significant interim cardiovascular events.  He said that it was therefore more likely that the Veteran's cardiac disease was secondary to his advanced age.  He also opined that after reviewing the claims file there was no documentation of persistent uncontrolled hypertension over the years which could have contributed to acceleration of his arteriosclerotic heart disease.

It is noted on an August 2008 gastrointestinal examination report that the Veteran had been a police detective for 27 years and had retired in 1991.  The report further notes that the reason for the Veteran's retirement was by age or duration of work.  The Veteran's noted medical history included undergoing hernia repair at age 15.  The Veteran was diagnosed as having diverticulosis.  The examiner opined that there were insufficient clinical studies that this condition was induced by PTSD.  The Veteran was also diagnosed as having duodenal ulcer in remission.  The examiner similarly stated that there was insufficient clinical evidence that this condition was induced by PTSD.

In an addendum opinion in October 2008, the August 2008 cardiology examiner reiterated his opinion that he did not feel that the Veteran's hypertension and/or coronary artery disease had been aggravated by his PTSD.  He also reiterated his reasoning that nearly 50 years had gone by between the Veteran's initial military service and the onset of his hypertension and coronary artery disease.  He went on to report that the Veteran had served as a police officer for many years and that the significant time frame in question, the Veteran's own occupation, and his advanced age were the major factors in the developing coronary artery disease and hypertension.  

In an addendum opinion in June 2009, the August 2008 gastrointestinal examiner opined that the Veteran's high stressful job as a police officer in New York city for 27 years more likely than not induced a possible ulcer condition.  He noted that after working with the police force for 8 years the Veteran was diagnosed tentatively as having a bleeding ulcer.  He added that there was insufficient clinical data or literature that suggests an association or aggravation of both of these conditions due to PTSD.  Therefore, he said it was less likely as not (50/50 probability) these claimed conditions are related to his PTSD.

VHA opinions were requested in January 2010.  The VHA gastroenterology examiner stated that based on literature there was not a direct causal association with PTSD and peptic ulcer disease.  However, the examiner went on to state that abdominal pain such as that seen with nonulcer dyspepsia was associated with stressful states and could be linked to PTSD.  The examiner remarked that since non ulcer dyspepsia differs from peptic ulcer disease only by the presence of ulcers seen on endoscopy or radiographic tests, it was feasible that the Veteran suffered from nonulcer dyspepsia that could be connected to PTSD.  With respect to diverticular disease, the examiner stated that he found no evidence to suggest that PTSD was connected in any way to PTSD.  

In an addendum report in August 2010, the VHA gastroenterology examiner stated that after reviewing the opinions of other medical experts (on file) as well as the Veteran's medical records, she reiterated that the pathophysiology of the development of diverticuli was quite clear in the literature and there was no known association between stressful conditions including PTSD and diverticulosis.  She went on to state that the development of diverticulosis was quite common as individuals age and it was more likely that the Veteran developed diverticulosis from eating a western diet and from the natural aging process than because of PTSD.  She noted that the Veteran developed diverticulosis 35 years after service and remarked that her opinion was in agreement with that of the previous medical experts.  She referenced Dr. Gabroy's 2004 statement that the VA examiner's opinion in 2009, both of whom she said negated a nexus between the Veteran's PTSD and diverticulosis.  She therefore concluded that it was less likely than not, i.e., less than 50 percent probability, that the claimed condition was related to the Veteran's PTSD.  

With respect to the Veteran's peptic ulcer disability, the VHA examiner stated that the medical evidence showed that the condition was in remission.  She also stated that if one wanted to make an association between the Veteran's peptic ulcer and stress, it would more likely be related to his employment as a police officer.  She went on to state that she again concurred with the previous medical evidence on record (dated in 2004 and 2009) that there was insufficient clinical evidence that this condition was induced by PTSD.  She went on to state that she did not find any medical evidence to indicate that peptic ulcer disease was "associated with, brought on by or aggravated by PTSD".  She further noted that there was insufficient clinical data or medical literature that suggests an association or aggravation of peptic ulcer disease due to PTSD.  She concluded that it was less likely as not that this claimed condition was related to the Veteran's PTSD.  The examiner also stated that from reviewing the records she was not able to differentiate whether the Veteran actually had a true peptic ulcer or instead suffered from non-ulcer dyspepsia.  She also opined that it was as least as likely that non-ulcer dyspepsia was related to stressful situations, but assuming this is what the Veteran had, there was insufficient clinical data or medical literature that suggests an association or aggravation of non-ulcer dyspepsia due to PTSD.  In conclusion, the examiner opined that it was less likely as not that the peptic ulcer disease as well as non-ulcer dyspepsia was related to PTSD.  She based this on the Veteran's employment as a police officer and the time delay from his symptoms to his first report of the problem and the lack of chronicity of the problem.

After reviewing the Veteran's claims file in February 2010, the VHA cardiology examiner opined that with the long duration from the Veteran's period of combat in Korea and the development of coronary artery disease and hypertension, he would have to say that the Veteran's multiple risk factors were the most likely contributing factors for the development of his coronary artery disease.  He concluded by stating that based on his view of the facts, it was at least likely as not that any of the disabilities are aggravated by the Veteran's service connected disability.   

In an August 2010 addendum, a VHA cardiology examiner reported that the February 2010 cardiology VHA examiner was no longer in the cardiology service and that based on her review of the Veteran's medical records, the Veteran's coronary artery disease diagnosed in 2000 was due to a "synergy of well established risk factors", which she described as including male gender, age, low HDL and high LDL, non-insulin dependent diabetes, hypertension and previous history of cigarette smoking (2 packs per day for 36 years).  She said that it would be "highly speculative" to state that the Veteran's PTSD contributed to or aggravated his coronary artery disease.  She noted that the Veteran's diagnosis of coronary artery disease in 2000, at which time he suffered a myocardial infarction and had a stent placed, was a full 49 years after his discharge from service.  She further noted that hypertension increases with age and that the Veteran had a family history of this.  She also noted that acute stress can elevate blood pressure temporarily.  She noted that the Veteran had a high stress career as a police detective for 27 years and that this career may be considered chronic stress.  She went on to note that in the setting of these conventional risk factors it would not be possible to state whether and to what degree the Veteran's hypertension was aggravated by his PTSD without resorting to speculation.  She concluded that it was less than 50 percent likely that PTSD contributed to the Veteran's hypertension.

Discussion

Regarding these claims on a direct or presumptive service connection basis, the Board observes that the probative medical evidence does not suggest that the Veteran's current cardiac and gastrointestinal disabilities are related to his period of service.  In fact, the probative medical evidence provides negative evidence against such findings, indicating that the Veteran's current cardiac and gastrointestinal disabilities began many years after his period of service, without any relationship to any incident of service.  The Veteran's service treatment records are devoid of any complaints of a cardiac or gastrointestinal nature.  Moreover, his March 1951 separation examination report shows unremarkable findings and contains a blood pressure reading of 130/78.

On file is a March 1981 medical statement from Dr. F. Galioto stating that he had been treating the Veteran since his release from service in 1951 for various symptoms, including stomach problems due to an ulcer.  However, a more precise date of treatment for stomach problems is noted in a September 1959 record from Dr. Galioto wherein he reports that the Veteran had been hospitalized after collapsing at work in September 1959 at which time he was given a tentative diagnosis of bleeding duodenal ulcer.  Dr. Galioto went on to report that he last examined the Veteran in late September 1959 at which time he was found to have recovered from his symptoms and was cleared to go back to work.  Regarding hypertension, the Veteran asserts that he was diagnosed as having this disability in service.  However, the Board does not find this consistent with his service treatment records which, as noted above, do not show that he had hypertension or elevated blood pressure readings.  His blood pressure reading at his separation examination was 130/78.  In light of this conflict, the Veteran's report of having hypertension since service is not deemed credible.  Moreover, a VA examination report in August 1951 is devoid of any complaints of or findings of a cardiac or gastrointestinal nature.  The Veteran's blood pressure reading at this examination was 138/86.  It is not until the May 1981 VA examination that the Veteran reported having hypertension.  In short, while the exact date of the Veteran's claimed coronary artery disease, hypertension, ulcer disability and diverticulosis, is not shown, the Board finds that the weight of evidence, to include the reports by the VA and VHA examiners of record, shows that the onset was many years after service, long after the one year presumptive period.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on chronic disability or continuity of symptomatology since service is not warranted by the evidence of record.

As far as establishing a medical nexus between the Veteran's service and postservice diagnoses of coronary artery disease, hypertension, an ulcer disability and diverticulosis, the evidence militates against the Veteran's claims.  In this regard, the October 2001 VA examiner stated that the Veteran's ASCVD was as likely as not related to his conventional risk factors noted as age, male sex, hypertension, diabetes, hyperlipidemia and prior smoking.  In addition, the August 2008 VA cardiology examiner opined that it was likely that the Veteran's coronary artery disease was related to his advanced age.  He added in an addendum in October 2008 that in light of the fact that the Veteran served as a police officer for many years, the significant time frame in question, the Veteran's own occupation, and his advanced age were the major factors in developing coronary artery disease and hypertension.  

The VHA examiner similarly opined in February 2010 that with the long duration from the Veteran's period of combat in Korea and the development of coronary artery disease and hypertension, he would have to say that the Veteran's multiple risk factors were the most likely contributing factors for the development of his coronary artery disease.  Regarding the Veteran's ulcer, an August 2008 gastrointestinal examiner opined that it was more likely than not that the Veteran's high stressful job as a police officer in New York City for 27 years more likely than not induced a possible ulcer condition.  He noted that after working with the police force for eight years the Veteran was diagnosed tentatively as having a bleeding ulcer.  The VHA examiner stated that if one were to make an association between the Veteran's peptic ulcer and stress, it would more likely be related to his employment as a police officer.  Regarding diverticulosis, the VHA examiner in August 2010 stated that the development of this condition was quite common as individuals age and that it was more likely that the Veteran developed diverticulitis from eating a western diet and from the natural aging process.  Accordingly, service connection under 38 C.F.R. § 3.303(d) is not warranted by the evidence of record.

Secondly, the probative medical evidence fails to indicate that the Veteran's claimed cardiac and gastrointestinal disabilities are proximately related to or aggravated by his service-connected PTSD.

As shown in the facts above and noted by the Board in March 2008, there is conflicting medical evidence regarding the question of a nexus between the Veteran's claimed cardiovascular disease, hypertension, stomach ulcers and diverticulosis and his service-connected PTSD.  On the positive side, there is Dr. Gabroy's May 2004 opinion that the Veteran had a history of peptic ulcer disease that had been made worse by PTSD, and his October 2004 statement that the Veteran's cardiovascular disease, hypertension, stomach ulcers and diverticulosis are "more likely than not" secondary to the Veteran's PTSD.  The basis of Dr. Gabroy's opinions are not known as he did not include any rationale for his opinions nor did he indicate whether he had reviewed the Veteran's claims file or medical records.  There is also a VA examiner's opinion in October 2003 who stated that the Veteran's PTSD "could have as likely as not aggravated his cardiovascular disease status".  

On the negative side, there is the October 2003 VA cardiology examiner's opinion relating on a direct basis the Veteran's atherosclerotic heart disease with prior myocardial infarction, status post coronary percutaneous interventions on an "as likely as not" basis to his conventional nonservice-connected risk factors such as age, male sex, hypertension, diabetes, hyperlipidemia and prior smoking.  There is also the VA gastroenterology examiner's opinion in October 2003 that a relationship between the Veteran's ulcer and PTSD was "unlikely".  In addition, there are the opinions by VA cardiology and gastroenterology examiners in August 2008, with addendum opinions in October 2008, negating a nexus between the Veteran's claimed hypertension, coronary artery disease, ulcers and diverticulosis, and his service-connected PTSD, both as being proximately related to his PTSD or aggravated by his PTSD.  In this regard, in the October 2008 addendum, the cardiology examiner opined that she found it more likely than not that the Veteran's arteriosclerotic heart disease and PTSD were not proximately related as nearly 50 years had gone by without significant interim cardiovascular events.  She went on to opine that it was more likely than not that the Veteran's cardiac disease was secondary to his advanced age.  She added that there was no documentation of permanent uncontrolled hypertension over the years which could have contributed to acceleration of his arteriosclerotic heart disease.  

Regarding the claimed ulcers, the gastroenterology examiner opined in August 2008 that there was insufficient clinical evidence that the Veteran's duodenal ulcer, in remission, was induced by PTSD.  He added in a June 2009 addendum that the Veteran's highly stressful job as a police officer in New York city for 27 years more likely than not induced a possible ulcer condition.  He added that the Veteran had been diagnosed as having diverticulosis in 2006, 35 years after service.  He went on to report that there was insufficient clinical data or literature to suggest an association or aggravation of either the ulcer disability or diverticulosis due to PTSD.  He concluded that it was less likely than not that these claimed conditions were related to PTSD.

In light of the ambiguities and conflicts in the record, VA obtained VHA medical opinions which negate any nexus relationship between the Veteran's claimed cardiovascular disease, hypertension, ulcer disability and diverticulosis and his service-connected PTSD.  

In regard to his claimed cardiovascular disease and hypertension, the VHA cardiology examiner in July 2010 stated that with the long duration from the Veteran's period of combat in Korea and the development of coronary artery disease and hypertension, he would have to say that the Veteran's multiple risk factors were the most likely contributing factors for the development of his coronary artery disease.  Although he went on to conclude that based on his view of the facts, it was at least as likely as not that any of the disabilities are aggravated by the Veteran's service-connected disability, the VHA cardiology examiner in August 2010 said that it would be "highly speculative" to state that the Veteran's PTSD contributed to or aggravated his coronary artery disease.  She noted that the Veteran's diagnosis of coronary artery disease in 2000, at which time he suffered a myocardial infarction and had a stent placed, was a full 49 years after his discharge from service.  She further noted that hypertension increases with age and that the Veteran had a family history of this.  She also noted that acute stress can elevate blood pressure temporarily.  She noted that the Veteran had a high stress career as a police detective for 27 years and that this career may be considered chronic stress.  She went on to note that in the setting of these conventional risk factors it would not be possible to state whether and to what degree the Veteran's hypertension was aggravated by his PTSD without resorting to speculation.  She concluded that it was less than 50 percent likely that PTSD contributed to the Veteran's hypertension.

With respect to the Veteran's claimed ulcers, the VHA examiner stated that she did not find any medical evidence to indicate that peptic ulcer disease was "associated with, brought on by or aggravated by PTSD".  She further noted that there was insufficient clinical data or medical literature that suggests an association or aggravation of peptic ulcer disease due to PTSD.  She concluded that it was less likely as not that this claimed condition was related to the Veteran's PTSD.  The examiner also stated that from reviewing the records she was not able to differentiate whether the Veteran actually had a true peptic ulcer or instead suffered from non-ulcer dyspepsia.  She also opined that it was as least as likely that non-ulcer dyspepsia was related to stressful situations, but assuming this is what the Veteran had, there was insufficient clinical data or medical literature that suggests an association or aggravation of non-ulcer dyspepsia due to PTSD.  In conclusion, the examiner opined that it was less likely as not that the peptic ulcer disease as well as non-ulcer dyspepsia were related to PTSD.  She based this on the Veteran's employment as a police officer and the time delay from his symptoms to his first report of the problem and the lack of chronicity of the problem.

As far as claimed diverticulosis, the VHA gastroenterology examiner stated that the pathophysiology of the development of diverticuli was quite clear in the literature and there was no known association between stressful conditions including PTSD and diverticulosis.  She went on to state that the development of diverticulosis was quite common as individuals age and it was more likely that the Veteran developed diverticulosis from eating a western diet and from the natural aging process than because of PTSD.  She thus concluded that it was less likely than not, i.e., less than 50 percent probability that the claimed condition was related to the Veteran's PTSD.  

The weight of the competent medical evidence demonstrates that the Veteran's coronary artery disease, hypertension, ulcers and diverticulosis were not caused by any incident of service (directly or presumptively), and are not proximately due to or aggravated by his service- connected PTSD.  While consideration has been give to the Veteran's own assertions that his current coronary artery disease, hypertension, ulcers and diverticulosis are related to service or his service-connected PTSD, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board concludes that neither direct (nor in the case of coronary artery disease, hypertension and ulcers, presumptive) nor secondary service connection for these disabilities is warranted.  As the preponderance of the evidence is against these claims for service connection for coronary artery disease, hypertension, ulcers and diverticulosis, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.

C.  Osteoarthritis Left Wrist

Facts

Service treatment records show that the Veteran sustained a gunshot wound through the left forearm in October 1950 while engaging in combat against the enemy.  This injury resulted in a compound fracture of the left radius.  Conservative treatment was administered with a long arm cast for 4 weeks followed by active and passive exercises.  The Veteran was discharged to duty a little over two months later.  The Veteran was diagnosed as having wound missile, left forearm with median nerve injury and fracture, compound, left radius.  The records are devoid of complaints or treatment for left wrist complaints.

An August 1951 VA examiner diagnosed the Veteran as having scars, left foream, residual of gunshot wound with fracture of the left radius and median nerve injury.

On file is a March 1981 record from Dr. Galioto stating that he had been treating the Veteran since 1951 to include symptoms referable to a gunshot wound of the left forearm.

A May 1981 VA examination report contains a neurological diagnosis of residuals, gunshot wound, left forearm, with mild residual left median neuropathy.  The orthopedic diagnosis was findings of residual of shrapnel wounding of the left forearm, history of fracture of the proximal radius with evidence of forearm atrophy, restricted forearm - elbow range of motion in flexion and supination with evidence of impairment of muscle strength and hand grip.  Negative x-rays. 

A February 1988 VA record reflects the Veteran's complaint of pain and numbness in the left hand and forearm. 

In May 1988, the Veteran underwent a VA consultation for left hand neurological complaints.  He was noted to have neuropathic pain in a median nerve distribution secondary to an old traumatic injury of the left median nerve.

An April 1993 VA x-ray report of the Veteran's wrists shows moderate degenerative osteoarthritis in both wrists.  

A VA x-ray report of the Veteran's left arm in November 1994 shows moderately advanced degenerative changes of the carpal rows and radiocarpal joint space.  No other remarkable abnormalities seen.

An April 1998 VA nurse's note shows that the Veteran had a history of median nerve injury, status post gunshot wound, and rheumatoid arthritis.

A VA x-ray report of the Veteran's bilateral wrists in May 1998 notes intercarpal degenerative changes bilaterally, more advanced on the right.  The examiner stated that it was unclear whether these findings reflected previous trauma, gouty arthropathy, or other process such as neuropathic changes.  Overall, findings were consistent with progressive radiocarpal and intercarpal degenerative changes, as described.  

In May 1998, the Veteran was seen in a VA rheumatology clinic for a follow up of arthritis.  He reported that his right wrist was more swollen than before and he also complained of left elbow pain.

VA outpatient records show that the Veteran was treated in 1998 and 1999 for neurological complaints involving his left arm.

A July 1999 x-ray report of the Veteran's left elbow showed irregularity of the cortex of the proximal radius approximately 10.0 centimeters from the elbow joint most likely secondary to the presence of an old healed fracture.  It also showed degenerative changes involving the elbow joint and small osteophytes.

In July 1999, the Veteran underwent a private disability status examination conducted by R. Rosenberg, M.D.,  Dr. Rosenberg diagnosed the Veteran as having compound fracture of the left proximal radius secondary to a gunshot wound.  This facture was noted to be healed.

At a VA peripheral nerve injury examination in August 1999, the Veteran reported persistent problems with the left upper extremity ever since his inservice arm injury, including pain and weakness of the forearm.  Symptoms were confined to the median nerve distribution and the Veteran was diagnosed as having left median neuropathy affective sensory function only.  Etiology secondary to gunshot wound of the left forearm.

An x-ray impression of the Veteran's left forearm as noted on a February 2000 report shows no evidence of recent fracture, dislocation or major post traumatic deformity.  Degenerative changes at the radiocarpal joint were noted.  The findings were noted to show a minor abnormality.

In June 2000 the Veteran was seen at a VA rheumatology clinic for follow up of wrist and knee pains.  He was assessed as having osteoarthritis of the knees and spine and inflammatory arthritis of the wrists with a question of rheumatic arthritis, but no synovitis was found anywhere.  

A July 2000 VA joint examination report notes that the Veteran developed  bilateral wrist arthritis over the past 10 years.  The examiner diagnosed the Veteran as having gunshot wound left forearm with 1.5 inch wasting of the left forearm musculature compared to the right forearm and decreased sensation in the median nerve distribution to the left hand.  X-rays were noted as revealing generalized arthritic changes involving both wrists, left wrist "100%" worse than the right wrist.  The diagnosis also included bilateral wrist arthritis with painful limited motion, with a notation that the bilateral wrist arthritis was due to causes other than gunshot wounds in the left forearm.

Also in July 2000 the Veteran underwent a VA hand examination at which time he was diagnosed as having left forearm status post gunshot wound to the proximal forearm with median nerve destruction resulting in median nerve numbness involving the left thumb, index, middle, and ring fingers and 1.5 inch wasting of the left forearm muscles compared to the right side.  He was also diagnosed as having generalized osteoarthritis of both right and left wrists due to causes other than the gunshot wound to the left forearm.

The Veteran also underwent a VA bone examination in July 2000 and was diagnosed as having left forearm gunshot wound, healed with median nerve deficit involving the left hand resolving in decrease sensation to the thumb, index, middle and ring fingers.  He was also diagnosed at this time as having bilateral osteoarthritis involving both wrists including the radial, ulna, and carpal joints in addition to osteoporosis of fingers of both hands, secondary to the causes other than the gunshot wound to the left forearm.

An October 2000 VA outpatient record reflects the Veteran's complaint that his left arm continued to hurt and that he used naprosyn and capsaicin cream.  This record also notes that the Veteran had been seeing a rheumatologist for five years.  

VA outpatient records in 2001 reflect the Veteran's continuing complaints of left arm pain.

An x-ray of the Veteran's left wrist was taken in October 2003 revealing a stable appearance to the left wrist and degenerative osteoarthritic changes.

In a statement dated in October 2004, James B. Gabroy, M.D., opined that the Veteran's osteoarthritis left wrist was more likely than not secondary to his PTSD.

In August 2008, the Veteran underwent a VA orthopedic examination to determine the etiology of his left wrist osteoarthritis.  After examining the Veteran and reviewing his claims file, the examiner opined that the Veteran's left wrist degenerative arthritic condition was less likely as not caused by, result of, or aggravated by the Veteran's service-connected gunshot wound and chronic muscle and nerve disability involving the left forearm.  The examiner noted that the Veteran had presented with polyarthralgia involving the shoulder, knee, wrist, fingers of the hand which suggested systemic degenerative arthritis or one of its variants.  He said that based on his assessment, the Veteran's present left wrist arthritic condition was most consistent with age-related changes and/or systemic degenerative arthritis of the joint and less likely related to the gunshot wound sustained to the left forearm.  He also noted that (1) the joint in question was the left wrist which was a nonweight bearing structure and less prone to wear and tear and repetitive use type of degenerative changes associated with weight bearing joints; (2) the left wrist joint was never physically injured by the gunshot wound; and (3) the fracture to the forearm had healed without distortion, malunion, or nonunion as reported in multiple radiographic studies.

Discussion

Regarding this claim on a direct and presumptive basis, as noted above, the Veteran's service treatment records do not show complaints or findings involving the left wrist.  Thus, there is no evidence of a chronic left wrist disability in service.  38 C.F.R. § 3.303(b).  Moreover, the first postservice x-ray report diagnosing the Veteran as having degenerative osteoarthritis (in both wrists) is over 40 years after service, in April 1993.  As far as continuity of symptomatology, although the evidence shows continuous complaints of left arm and hand pain and numbness following service, specific complaints related to the Veteran's wrists are not noted until many years after service.  Indeed, the Veteran's complaints of pain at VA examinations in August 1951 and May 1981 for his left forearm gunshot wound disability do not include the wrist, but rather the forearm.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is not warranted by the evidence of record.  With no evidence of arthritis to a compensable degree within one year of service separation, a basis for service connection on a presumptive basis has also not been presented.

As far as establishing a medical nexus between the Veteran's postservice diagnosis of osteoarthritis of the left wrist, noted as early as 1993, and service or the Veteran's service-connected residuals, penetrating gunshot wound, left forearm, with radial fracture and median neuropathy, involving Muscle Group VII, the evidence militates against the Veteran's claim.  More specifically, the VA hand, bone and joint examiner in July 2000 negated a nexus by opining that the Veteran's (bilateral) wrist osteoarthritis was due to causes other than the gunshot wound to the left forearm.  There is also the opinion of the August 2008 VA orthopedic examiner who opined that the Veteran's left wrist degenerative arthritic condition was less likely as not caused by, result of, or aggravated by his service-connected gunshot wound and chronic muscle and nerve disability involving the left forearm.  He reasoned that the joint in question was the left wrist which was a nonweight bearing structure and less prone to wear and tear and repetitive use type of degenerative changes associated with weight bearing joints, the left wrist joint was never physically injured by the gunshot wound, and the fracture to the forearm had healed without distortion, malunion, or nonunion as reported in multiple radiographic studies.  In addition, he noted that the Veteran had presented with polyarthralgia involving the shoulder, knee, wrist, and fingers of hand which suggested systemic degenerative arthritis or one of its variants.  The Board finds these opinions to outweigh Dr. Gabroy's terse opinion that the Veteran's osteoarthritis left wrist is more likely than not related to his service-connected PTSD.

The weight of the competent medical evidence demonstrates that the Veteran's osteoarthritis left wrist was not caused by any incident of service, and is not proximately due to or aggravated by his service-connected residuals of left forearm gunshot wound or PTSD.  While consideration has been give to the Veteran's own assertions that his current osteoarthritis left wrist is related to service or his service-connected gunshot wound, left forearm, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board concludes that neither direct, presumptive nor secondary service connection for this disability is warranted.  As the preponderance of the evidence is against this claim for service connection for osteoarthritis, left wrist, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

An increased initial evaluation, to 70 percent, but no higher, for service-connected PTSD from June 13, 2002, is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for atherosclerotic cardiovascular disease with prior myocardial infarction, status post coronary percutaneous interventions, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for essential hypertension, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a duodenal ulcer, claimed as secondary to service-connected PTSD, is denied.

Entitlement to service connection for diverticulosis, claimed as secondary to service-connected PTSD, is denied.

Entitlement to service connection for osteoarthritis of the left wrist, to include as secondary to service-connected residuals, penetrating gunshot wound, left forearm, with radial fracture and median neuropathy, involving Muscle Group VII, or PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


